Citation Nr: 1741310	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1947 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
The issues of entitlement to service connection for tinnitus has been raised by the record in the August 1998 VA examination and entitlement to service connection for chronic obstructive pulmonary disorder (COPD) has been raised by the record in in a September 2016 notice of disagreement (please note the Veteran responded to the RO request for application asking for a paper application to be sent to him, but no further development has been done), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In March 1999 the RO denied service connection for bilateral hearing loss, and the Veteran was notified of such decision in July 1999.  

2.  In August 1999, the Veteran submitted a timely Notice of Disagreement (NOD) and a Statement of the Case (SOC) was issued in December 1999; however, the Veteran did not perfect his appeal by submitting a timely VA Form 9 (which was submitted in October 2000).  As a result, the March 1999 rating decision became final. 

3.  The probative medical evidence relates the Veteran's current bilateral hearing loss disability to acoustic trauma during service. 


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2016).

2.  The evidence received since the final March 1999 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

New and Material Evidence - Analysis

In a March 1999 rating decision, the RO considered and denied the Veteran's original claim for service connection for bilateral hearing loss.  The RO notified the Veteran of the decision in July 1999, finding that although he had a current diagnosis of bilateral hearing loss, such disability was not related to his active service.  The Veteran timely appealed this decision with an August 1999 NOD, and a SOC was issued in December 1999.  However, the Veteran failed to perfect his appeal and did not submit his VA Form 9 until October 2000, which resulted in the March 1999 rating decision becoming final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016). 

Thereafter, an October 2000 deferred rating noted that the untimely VA Form 9 could be used as a request to reopen the bilateral hearing loss claim and an October 2000 notification letter informed the Veteran that in order to reopen his claim he must send new and material evidence.   The Veteran has not submitted new evidence, but in January 2016 again requested to reopen his previously denied bilateral hearing loss claim. 

In a March 2016 rating decision, the RO reopened and continued to deny the Veteran's claim.  Regardless of the RO's reopening however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Here, in January 2016, the Veteran submitted a private medical nexus opinion indicating that his in-service noise exposure likely caused his current hearing loss.  The Board finds this opinion, which was received after the last final denial to be both new and material.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  Given the favorable outcome of this decision (reopening and grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case is currently diagnosed with bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.  See e.g., August 1998 and March 2016 VA audiology reports.  

The dispositive issue then becomes whether the currently diagnosed bilateral hearing loss is related to his military service.  

The Veteran asserts that his currently diagnosed bilateral hearing loss is a result of his many years of military service as a communication specialist where he worked in submarine engine rooms and his collateral role to train officers and senior soldiers in the proper use of the 45 caliber pistol during the Vietnam War.  The Veteran described his noise exposure and indicated that he was unaware of his hearing loss until early 1980s.  See e.g., July 1998 correspondence.  The Board additionally notes that the Veteran's DD-214 shows that he received both "the expert pistol ribbon" and "submarine insignia," which is consistent with his assertions.  

The Veteran's service treatment records (STRs) show that his hearing was tested on seven different occasions during service between 1951 and 1971; however, all seven tests were "whisper hearing" testing.  

Private treatment records dated 1991 show that the Veteran purchased hearing aids although they do not show the exact severity of his hearing loss at the time.  Furthermore, the Board finds that the August 1998 examiner's negative nexus opinion was inadequate as it did not take into consideration the Veteran's lay assertions with regards to his military noise exposure and the onset of his hearing loss, and concluded that the hearing loss was likely related to "process of aging."

As aforementioned, in January 2016, the Veteran's private audiologist wrote that he has known the Veteran since 1995 at which time he was already wearing hearing aids.  It was further noted that it was his professional opinion that the Veteran's his hearing loss could have been caused by exposure to loud sounds since it was "noise induced hearing loss" which was consistent with the Veteran's reports of his military service.  The Board notes that while the opinion does not use the standard language of "at least as likely as not," the audiologist concluded that the Veteran's current hearing loss was noise induced.  In addition, the Board finds that the Veteran did not have noise exposure post-service when he worked in the golfing industry. 

In March 2016, the Veteran underwent an additional VA examination.  The examiner confirmed a diagnosis of severe bilateral hearing loss, but concluded that it was less likely than not related to his military service.  The examiner's rationale indicated that the Veteran served in the Navy for 26 years as a communication officer and his STRs show whisper testing only.  The examiner further noted that the first recorded hearing loss was not until 1996, which showed normal low frequency hearing, sloping from a mild to profound sensorineural hearing loss in both ears.  The examiner noted the Veteran's assertion of noise exposure, but opined that in the "20+ years post separation and prior to audiometric testing in 1996, there are no medical records to support the Veteran's claim of hearing loss as a result of noise exposure during service."  Nevertheless, the Board finds deficiencies in this opinion.  First, a lack of medical records showing complaints or diagnosis of hearing loss is not a reason for rendering a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Second, although the whispered voice test is an alternative means of testing hearing, it cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992). Third, the Veteran, as a lay person, is competent to note what he experienced during service as well as indicate when he began to experience hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  As noted, the Board finds the Veteran's statements with regards to his military noise exposure and the onset of his bilateral hearing loss to be both competent and credible. 

On review of all evidence, the Board finds that the probative medical evidence reflects that the Veteran's current bilateral hearing loss disability is related to acoustic trauma incurred during his military service.  As noted above the VA opinions do not address the Veteran's lay assertions or disregarded them due to lack of contemporaneous medical records, and as such the opinions are not only inadequate to decide the claim, but also of little probative value.  To the contrary, the Board finds the January 2016 private audiology opinion adequate, as it is factually accurate, considers the lay assertions of record, and contains sound reasoning.  As indicated, the private audiologist concluded that the Veteran's current hearing loss disability is consistent with noise-induced hearing loss.  Based on this opinion, the only probative one of record, and resolving any doubt in favor of the Veteran, service connection for a bilateral hearing loss disability is warranted. 

ORDER

New and material evidence has been received to reopen the service connection claim for a bilateral hearing loss disability.

Service connection for bilateral hearing loss disability is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


